                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 JAMES D. ANDERSON,                           :   Case No. 1:18-cv-149
                                              :
         Petitioner,                          :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 WARDEN, LEBANON                              :
 CORRECTIONAL INSTITUTION,                    :
                                              :
         Respondent.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 15) AND
                TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on April 30, 2019, submitted a

Report and Recommendation. (Doc. 15). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254
           (Doc. 3) is DENIED with prejudice.
      2. A certificate of appealability shall not issue, because Petitioner has not stated a
         “valid claim of the denial of a constitutional right,” nor are the issues presented
         “‘adequate to deserve encouragement to proceed further.’” See Slack v.
         McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.
         880, 893 & n.4 (1983)); see also 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

      3. The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this
         Order would not be taken in good faith and therefore Petitioner is denied leave
         to appeal in forma pauperis.

      4. The Clerk shall enter judgment accordingly, whereupon this case is
         TERMINATED from the docket of this Court.

      IT IS SO ORDERED.

Date: June 17, 2019                                         s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                            2
